Hoffman, Justice,
said it was not necessary now to make the case to conform to that decision; that could he done as well after the determination of the general term on the appeal, if it should then appear that the case as argued there, was not in conformity to that rule.
As to the leave to file exceptions, he said he had had occasion already to rule, under § 174 of the Code, that the court have the power to allow them to be filed nunc pro tunc.
Under § 405 of the Code, the time to take any proceeding may be enlarged by a judge at chambers.
But under § 174 the court may allow any act to be done after the time limited by the act, and may, at any time within a year after notice thereof, relieve a party from any proceeding taken against him through mistake, inadvertence, surprise, or excusable neglect, and supply any omission in any pleading, &c.
He had. held, after consultation with the other judges, that this provision allowed exceptions to be filed after the ten days fixed by the court.
Motion granted, and the following order entered :—
[Henry Sheldon and others agt. Fernando Wood.] On filing affidavit and order to show cause, and on hearing Mr. Edmonds for defendant and Mr. Noyes for plaintiffs, ordered—That the defendant have leave to file exceptions to the finding of the referees in this action now, as of the 13th day of March, 1856; the same to be served within forty-eight hours on the attorney for the plaintiffs, and printed for use on the argument.